Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/23/2020 has been entered.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to communications filed on 11/23/2020.
Claims 1-5, 7-8, 11, 13-15, 17 and 20 have been amended. 
There are no cancelled/ new claims.
Claims 1-20 are presented for examination. 
Claims 1-20 remain pending in this application.

Response to arguments regarding 35 U.S.C. §112 Rejections
In the final office Action mailed on 08/21/2020, claims 1 and 11 were rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement (NEW MATTER). In the response filed on 11/23/2020, applicant amended the respective claims, indicated that the support for the claim amendments can be found at least in paragraphs [0031], [0046] and [0047] (see 1st paragraph on page 8 of REMARKS, filed 11/23/2020) and requested reconsideration in view of the amendments (see 3rd paragraph on page 8 of REMARKS, filed 11/23/2020). The applicant’s amendment/ arguments with respect to Claim Rejections - 35 USC § 112 have been fully considered but they are non-persuasive 

Response to arguments regarding 35 U.S.C. §103 Rejections
The applicant’s amendment/ arguments, see page 8-9 of REMARKS, filed 11/23/2020, with respect to Claim Rejections - 35 USC § 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument..

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (NEW MATTER). The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 claims 1, 11 and 20, the amended claims recite in part (see lines 13-17 of claim 1),
“… wherein the graphical user interface that is streamed from the first virtual mobile device controls and represents the entirety of the first virtual mobile device while the first virtual mobile device is in operation;”

Applicant indicated that the support for the claim amendments can be found at least in paragraphs [0031], [0046] and [0047] (see 1st paragraph on page 8 of REMARKS, filed 11/23/2020). A review of the specification was performed and examiner found that paragraphs [0030]-[0031], [0046]-[0047] and [0064] best teach the limitations. These paragraph are reproduced herein for ease.
[0030] Referring to FIG. 1B, in one embodiment, infrastructure devices 104 and/or supplemental devices 109 may be utilized to create one or more virtual mobile devices (VMD) 121. A VMD 121 in one example is a virtual representation of a mobile device, such as a smartphone or tablet. Functionality that is conventionally performed locally on a mobile device may be virtualized and performed in network 103 through the use of infrastructure devices 104 and supplemental devices 109. Infrastructure devices 104 and/or supplemental devices 109 may perform certain functionality, on an as needed basis, and serve the output as an audiovisual stream to an EPD 101. To the extent user input is needed, a user 102 may provide input to the EPD 101, which can transmit it to the VMD operating on network 103. The EPD 101 can then process the input and provide an appropriate output stream to the EPD 101. Accordingly, users 102 will not need hardware intensive devices as in the traditional model because hardware in network 103 can be leveraged to provide mobile device functionality. In one embodiment, the preceding functionality would EPDs 101 to act as relays. For instance, one EPD 101(a) may be operating with a high capacity data connection, whereas another EPD 101(b) may be operating with a low capacity data connection. EPD 101(a) may be utilized to relay data, such as a video stream, to EPD 101(b) if EPD 101(a) and EPD 101(b) where in proximity to each other or had a sufficient data connection. 

[0031] In the example shown in FIG. 1B, a server 105 is shown as including a vCPU 121a, a virtual memory 121b, and at least one instance of a virtual application 121c. vCPU 121a in one example is a processor operating on server 105 that operates as the CPU of VMD 121. vMemory 121b is memory storage device(s) that is operating on server 105 and serve as the memory storage for VMD 121. vApplication(s) 121c are the applications, such as operating system and application specific software that user 102 utilizes when operating VMD 121. Supplemental devices 109, in the example shown, may include a peripheral device 111 and a sensor 110, but may also include IOT devices, machines, and/or other hardware the user 102 desires to use with VMD 121. By working together, infrastructure devices 104 and supplemental devices 109 provide VMD 121 functionality to user 102. In one embodiment, execution of functionality of VMD 121 is entirely performed on network 103 and a graphical representation of such functionality is output as an AV data stream to EPD 101. EPD 101 receives the data stream and renders it on an output device. In another embodiment, execution of VMD 121 is performed primarily on network 103, and EPD 101 receives an AV data stream representing a graphical user interface (GUI) which displays the GUI on EPD 101. A user 102 then can provide input on EPD 101, such as through a touchscreen, audio input, a camera, a keyboard, etc., which will then be encoded and transmitted to VMD 121 for further processing. 

[0046] In another embodiment, system 150 may have the capability to formulate and/or enforce a user 102 identification profile. For example, system 150 may have the capability of determining an identity of a user 102 of an EPD 101 and to tailor a VPD 121 accordingly. Identity of a user 102 may be determined by one or more authentication credentials (username, biometric information, password, etc.) input by a user 102 to an EPD 101. In another embodiment, context may provide the identity of the user 102. For example, the location at which the EPD 101 is being used or the applications that are requested by the user 102. The VPD 121 may configure itself based on the identity of the user. For instance, a child may have one operating system and set of applications whereas a parent may have another. In another example, a child at school may a different set of applications then if the child where in another location, such home. Security mechanisms may be used to enforce the use of such use 102 identification profiles. In one example, certain resources, such as vApplications 121c may be mapped to certain EPD 101 hardware. In another embodiment, one EPD 101a may be notified if a particular VMD 121 is used on another EPD 101b.

[0047] There are a number of ways that profiles may be managed. In one example, there may be enterprise profiles, which provide an overlay for base permissions with respect to network infrastructure resources 104 and supplemental resources 109. For example, there may be profiles, such as school, family, company, and campus profiles. Changes to enterprise9 2016-1955/101900.002055 PATENTprofiles may be propagated to derived profiles. There may be profile sub-layers. For example, within a family, there may be a parent profile and a child profile. Profiles may be cross- applied. For instance, a generic "family" profile from a service provider, may be cross- applied to profile of content provider, which would allow for customization based on interests. 

[0064] Referring to FIG. 2C, an exemplary system 250 is shown by which a first user 102(1) and a second user 102(2) can control two machines 115(1), 115(2) is shown for illustrative purposes. In the example, machine 115(1) is a drone and machine 115(2) is a drone. User 102(1) and user 102(2) may use respective EPDs 101(1), 101(2) to control the drones 115(1), 115(2). The drones 115(1), 115(2) may be configured to perform a demonstration, such as a drone race, acrobatic display, or flying in formation. A hardware platform 106 may reside on network 103. Hardware platform 106 may instantiate respective VMDs 121(1), 121(2) by which user 102(1) may control drone 115(1) and user 102(2) may control drone 115(2). Drone 115(1) and VMD 121(1) in one example have a data stream 252 for exchange of data. Drone 115(2) and VMD 121(2) in one example have a data stream 253 for exchange of data. Drones 115(1), 115(2) in one example include gyroscopic sensors, navigation sensors, and video sensors. Accordingly, data streams 252, 253 in one example include gyroscopic data, navigation data, and video data. EPDs 101(1), 101(2) exchange data 257, 261 with their respective EPDs 101(1), 101(1). Data 257, 261 may include video data and user input 255, 259. For instance, an application executing on a VMD 121(1) may send video data of an interface showing a location and altitude of 115(1) to EPD 101(1). User 102(1) may provide input 255 into the interface that would control drone 115(1). The input would then be received by EPD 101(1) and transmitted to the VMD 121(1) executing the application controlling drone 115(1). User 102(1) can control drone 115(1) with a lean EPD 101 having a user interface and video rendering capability. In addition, another EPD 101(3) may be utilized to receive a stream 262 which may be one way stream of video data depicting the 

Paragraph [0030] at best describes that infrastructure devices 104 and/or supplemental devices 109 may be utilized to create one or more virtual mobile devices (VMD) 121, which in one example is a virtual representation of a mobile device, such as a smartphone or tablet; and that the infrastructure devices 104 and/or supplemental devices 109 may perform certain functionality, on an as needed basis, and serve the output as an audiovisual stream to an EPD 101. 
Although creating one or more virtual mobile devices (VMD) 121 is disclosed in paragraph [0030], such a disclosure is distinct from “…wherein the graphical user interface… controls and represents the entirety of the first virtual mobile device while the first virtual mobile device is in operation”. 
Although paragraph [0031] discloses graphical representation (graphical user interface) of functionality of VMD 121 is output as an AV data stream to EPD 101, such a disclosure is different from “…wherein the graphical user interface controls and represents the entirety of the first virtual mobile device while the first virtual mobile device is in operation”. 
Specification paragraph [0064] discloses hardware platform 106 may instantiate respective VMDs 121(1), 121(2) by which user 102(1) may control drone 115(1) and user 102(2) may control drone 115(2) using respective EPDs 101(1), 101(2). More specifically, user 102(1) may provide input 255 into the interface that would control drone 115(1). The input would then be received by EPD 101(1) and transmitted to the VMD 121(1) executing the application controlling drone 115(1). An interface on EPD that receives user input to control drone is in stark contrast to the claimed graphical user interface that controls the first virtual mobile device while the first virtual mobile device is in operation.
Neither these paragraphs, nor the rest of the applicant’s specification describe with sufficient particularity or details, the functionality of “… wherein the graphical user interface controls and represents the entirety of the first virtual mobile device while the first virtual mobile device is in operation”. The claims are therefore rejected based on the introduction of a new matter not disclosed on the original application.
Written description issues arise because the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed system arising from the disclosed process. The highlighted limitation of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention at the time of filing. As such, the claims are rejected based on the introduction of new matter not previously disclosed on the original application.

Claim Objections
Claims 1, 9, 11 and 20 are objected to because of the following informalities:  
Claims 1, 11 and 20 recite the limitation "…transmitting the virtual user interface through the another mobile endpoint…" (See lines 25-26 in representative Claim 1). There is insufficient antecedent basis for this limitation in the claim. For examination purpose, examiner interprets that virtual user interface refers to “graphical user interface” recited in the claim.
Claim 9 recites the limitation "… the another mobile device operating system …" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 11-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (hereinafter, McCormick, US 20180063740 A1) in view of Gariepy et al. (hereinafter, Gariepy, US 20100084513 A1) in further view of Duan et al. (hereinafter, Duan, US 20140096136 A1) and in further view of Moshfeghi (US 20130095747 A1).

Regarding claim 1, McCormick discloses a system (Fig.3:30; also see Fig.7:30; also see [0027]; Mobile Edge Computing (MEC) server 30 may be physically implemented as one or more computers; also see [0003] in view of Fig.2, Fig.6 and Fig.9; systems for tele-operation of a remotely piloted vehicle (RPV)) for providing virtual mobile device services over a network (Fig.6:70 and Fig.8:70; also see [0025]-[0026]; Mobile-Edge Computing is implemented by MEC server within a given coverage area of the Radio Access Network (RAN) to deploy applications and services; also see [0006] in view of Fig.2, Fig.6 and Fig.8; the data link between the user's mobile device 20 and the transceiver of the RPV 6 is supported by a pair of respective connections established between each of the two devices and a Rendezvous Point (RP), which is normally located in the data/transport network 16) to a mobile endpoint device (Fig.7:20 and Fig.6:20; also see [0041]-[0042]; user's mobile device), comprising:
a processor (Fig.3:30; also see [0028]; MEC server 30 comprises physical hardware resources for information processing), an input/output device coupled to the processor (Fig.3:30; also see [0011]; an , and a memory coupled to the processor (Fig.3:30; also see [0011]; a memory is an inherent component of a server such as MEC server 30), the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations ([0011]) comprising:
receiving first user input (see Fig.7:S2) from a mobile endpoint device (Fig.7:20 and Fig.6:20; also see [0041]-[0042]; user's mobile device 20 may send a request message to the MEC 30 to set up a tele-operation session; also see [0010]; receiving, by a MEC server, a request from a mobile device);
using the first user input (see Fig.7:S2) to identify a first user (see subscriber/ user at the left side of Fig.7) of the mobile endpoint device (see Fig.7:20; also see [0042]; The user's mobile device 20 may send a request message (FIG. 7 at S2) to the MEC 30 to set up a tele-operation session between the user's mobile device 20 and the user's RPV 6. For this purpose, an address or other suitable identifier of the user's RPV 6 may be included in the request message. In response to the request message, the MEC 30 may trigger a registration and/or authentication protocol (FIG. 7 at S4) to obtain the user's credentials and validate the user's authorization to use the tele-operation service. Upon successful completion of the registration/authentication protocol, the MEC may create the tele-operation session (FIG. 7 at S6), and instantiate the vRP 80 (FIG. 7 at S8) for that session);
generating a first virtual mobile device for the first user of the mobile endpoint device (Fig.7:80; also see [0042]; in response to the request message…upon successful completion of the registration/authentication protocol, the MEC may create the tele-operation session (FIG. 7 at S6), and instantiate the vRP 80 (FIG. 7 at S8) for that session);
identifying at least one network resource (see [0028]; an application 44 may provide traffic forwarding functions … similarly, another application may provide data storage functions; also see [0010] and [0041] lines 5-6; in order to host the tele-operation session, the MEC server , and at least one virtual machine (VM) to generate (see Fig.7:S8; also see [0042]; the MEC may create the tele-operation session (FIG. 7 at S6), and instantiate the virtual Rendezvous Point (VRP) 80 for that session; also see [0043]-[0045]; VRPs 80 are instantiated in each of the edge clouds 72; also see [0030] lines 1-3; MEC applications may be deployed and executed within a respective Virtual Machine; automatically triggering instantiation of the dynamic VRPs 80 to set-up the connections solely for a session encompasses identifying the VRP) in response to the user input (see Fig.7:S2), wherein the at least one network resource and the at least one virtual machine constitute the first virtual mobile device (see [0010]; the instantiated virtual Rendezvous Point (VRP) associated with the tele-operation session is operative to transmit and receive radio signals associated with the tele-operation session to and from a predetermined pair of mobile devices; also see [0030] lines 1-3; MEC applications may be deployed and executed within a respective Virtual Machine; Examiner interprets that “transmitting and receiving radio signals associated with the tele-operation session to and from a predetermined pair of mobile devices” is done by an application that provide traffic forwarding functions; a Virtual Machine that hosts/ executes traffic forwarding function/ application implies that the at least one network resource and the at least one virtual machine constitute a virtual mobile device - virtual Rendezvous Point (VRP));
using the at least one network resource (Fig.3:44; also see [0010] and [0041] lines 5-6; in order to host the tele-operation session, the MEC server 30 instantiates one or more applications associated with the tele-operation session) to generate a graphical user interface that is streamed from the first virtual mobile device (see [0044]-[0045] in view of [0003]-[0007]; a user would interact with the MEC server 30 to open a tele-operation session… Bi-directional connections 82 between each of the user's mobile device 20 and their RPV 6 and their respective user inputs a control command into their mobile device 20 which transmits the command to the RPV 6 to control the various functions of the RPV 6; examiner articulates that the input interface of mobile device 20, provided at the completion of the end-to-end connection path between the user's mobile device 20 and their RPV 6 via their respective vRPs 80, using which the user inputs a control command to control the various functions of the RPV 6 implies that a graphical user interface is generated and streamed from the first virtual mobile device to host the tele-operation session), wherein the graphical user interface that is streamed from the first virtual mobile device controls the first virtual mobile device while the first virtual mobile device is in operation (see [0044]-[0046] in view of [0003]-[0007]; a user would interact with the MEC server 30 to open a tele-operation session… Bi-directional connections 82 between each of the user's mobile device 20 and their RPV 6 and their respective host vRPs 80 complete the end-to-end connection path, and supports the data link 22 between the mobile device 20 and the RPV 6; the user inputs a control command into their mobile device 20 which transmits the command to the RPV 6 to control the various functions of the RPV 6; vRP 80 is de-instantiated at the close of that session; examiner articulates that the virtual Rendezvous Point in the Radio Access Network operates to forward data traffic flows between the two connections (and thus between the two devices); examiner also articulates that the vRP that manages traffic forwarding associated with the tele-operation session between these two bi-directional connections 82, and therefore supports two-way video between the two devices during the session implies that the virtual user interface controls the vRP while the vRP is in operation);
connecting (Fig.7:S10; also see [0042]; The vRP 80 may set up bi-directional connections 82 and 83 between itself and each of the user's mobile device 20 and their RPV 6) the first virtual mobile device (Fig.7:80) to a machine (Fig.7:6; user's remotely piloted vehicle (RPV), such as drone) including at least one sensor (see [0005]; also see [0046]; RPV that can  and at least one mechanical component (a machine such as drone has mechanical component such as propeller);
transmitting the virtual user interface to the mobile endpoint as a persistent data stream (see [0044]-[0045] in view of [0003]-[0007]; Bi-directional connections 82 between each of the user's mobile device 20 and their RPV 6 and their respective host vRPs 80 complete the end-to-end connection path, and supports the data link 22 between the mobile device 20 and the RPV 6; the user inputs a control command into their mobile device 20 which transmits the command to the RPV 6 to control the various functions of the RPV 6; examiner articulates that the input interface of mobile device 20 provided at the completion of the end-to-end connection path via which the user inputs a control command implies that a virtual user interface is transmitted to the mobile device 20; also see [0042]-[0043]; vRP 80 that is used to handle multiple tele-operation sessions is persistent, because it exists independently of any given tele-operation session. In such embodiments, a user would merely need to register with the vRP 80 to trigger set-up of the connections 82 and the bi-directional data link 22; Thereafter, the vRP manages traffic forwarding associated with the tele-operation session between these two bi-directional connections 82, and therefore between the two devices; examiner articulates that the input interface transmitted/ rendered at mobile device 20 via a persistent vRP 80 is a persistent stream).
Although, and as set forth above, McCormick discloses generating a first virtual mobile device for the first user of the mobile endpoint device (Fig.7:80; also see [0042]), McCormick does not explicitly disclose that the generated virtual mobile device is tailored for the first user of the mobile endpoint device and includes a first operating system. In addition, and as set forth above, although McCormick discloses wherein the graphical user interface that is streamed from the first virtual mobile device controls the first virtual mobile device while the first virtual mobile device is in operation (see [0044]-[0046] in view of [0003]-[0007]), McCormick also does not explicitly disclose that the graphical user interface represents 
Gariepy discloses wherein the graphical user interface (see Fig.4:360 and Fig.5:360; also see GUI of Fig.14) controls (see [0068]-[0069]; User commands 450 may be received as presses on the touch-screen interface 360. User commands 450 may correspond to any function of the UAV 20. User interface processor 350 may transform user commands 450 from pixel coordinates on the display into navigation commands 410. Navigation commands 410 may include desired orientation 520, desired velocity vector 600, desired height 690, and flight control commands 540… The UAV 20 receives navigation commands 410; also see [0091]-[0092]) and represents the entirety of the first virtual mobile device while the first virtual mobile device is in operation (Fig.14:110; also see [0089]-[0090]; the map 60 of the GUI displays a representation of the environment in which the UAV 20 is operating. Information displayed on the map 60 includes a scale and compass 1080, wind estimation and ground speed (magnitude and direction) 1090 of the UAV 20, the UAV icon 110…; examiner articulates that the icon 110 of the UAV 20 that the user is controlling through commands 450 corresponds to virtual mobile device that is represented entirely in the user interface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gariepy with McCormick to generate a graphical user interface that is streamed from the first virtual mobile device, wherein the graphical user interface that is streamed from the first virtual mobile device controls and represents the entirety of the first virtual mobile device while the first virtual mobile device is in operation.

Although, and as set forth above, McCormick discloses generating a first virtual mobile device for the first user of the mobile endpoint device (Fig.7:80; also see [0042]), McCormick does not explicitly disclose that the generated virtual mobile device is tailored for the first user of the mobile endpoint device and includes a first operating system. In addition, and as set forth above, although McCormick discloses transmitting the virtual user interface to the mobile endpoint as a persistent data stream (see [0044]-[0045] in view of [0003]-[0007]), McCormick does not explicitly disclose determining that another mobile endpoint device is in proximity to the mobile endpoint device; determining that the another mobile endpoint device has a high capacity data connection in comparison to the mobile endpoint device; and in response to the determination that the another mobile endpoint device has the high capacity data connection or is in proximity to the mobile endpoint device, transmitting the virtual user interface through the another mobile endpoint device and then to the mobile endpoint device as a persistent data stream.
Duan discloses generating a first virtual mobile device which is tailored for the first user of the mobile endpoint device and includes a first operating system (see [0007] in view of Fig.5; in response to a request from a user for creating a virtual machine, a virtual machine is created, an operating system for said virtual machine is loaded based on a choice made by said user, and at least one application for said virtual machine is assemble based on a choice made by said user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Duan with McCormick and Gariepy to generate a first virtual mobile device which is tailored for the first user of the mobile endpoint device and includes a first operating system.
One of ordinary skill in the art would have been motivated to enable users to flexibly install desirable software at the time of applying for creating a virtual machine without spending too much time (Duan: Abstract).
transmitting the virtual user interface to the mobile endpoint as a persistent data stream (see [0044]-[0045] in view of [0003]-[0007]), McCormick does not explicitly disclose determining that another mobile endpoint device is in proximity to the mobile endpoint device; determining that the another mobile endpoint device has a high capacity data connection in comparison to the mobile endpoint device; and in response to the determination that the another mobile endpoint device has the high capacity data connection or is in proximity to the mobile endpoint device, transmitting the virtual user interface through the another mobile endpoint device and then to the mobile endpoint device as a persistent data stream.
Moshfeghi discloses determining that another mobile endpoint device (see Fig.1B: 152; also see Fig.5B: 500) is in proximity to the mobile endpoint device (see Fig.1B:156; also see Fig.5B: 522B; also see [0027]-[0032]; relay mesh provide relay services to any devices that may be in operating proximity to any of the devices in the relay mesh… The relay mesh 150 may be utilized to relay communications between applications devices, including application devices that are outside the mesh relay 150 but in operating proximity to at least one of the applications devices 1521-152N of the mesh network 150); 
determining that the another mobile endpoint device has a high capacity data connection in comparison to the mobile endpoint device (see [0076]-[0077]; the source device 522A may comprise a low-transmit-power and/or low-power-supply device, and/or may comprise limited communication capabilities--e.g., comprising only one antenna transmitter, such as when the source device 522A comprises a smartphone. The source device 522A, however, may need to establish a high-throughput link to the destination device 522B, such as when the destination device 522B may be a TV or similar display-capable device, to which the source device 522A may seek to direct its multimedia streams for enhanced playback (i.e., larger/better screen)… the capabilities and/or resources (including remaining battery charge) of the source device 522A may not be sufficient to create and/or maintain such a link… Rather, the data streams may be sent indirectly, through the relay device 500 for example, such as when the relay device 500 is located close to the source device 522A and/or where the relay device 500 may comprise more capabilities and/or resources (e.g., a laptop), and the ability to re-configure its antenna and transceiver resources into relay operation mode); and 
in response to the determination that the another mobile endpoint device has the high capacity data connection (see [0076]-[0077]) or is in proximity to the mobile endpoint device (see [0027]-[0032]), transmitting the virtual user interface through the another mobile endpoint device and then to the mobile endpoint device as a persistent data stream (see [0076]-[0078]; the source device 522A may comprise a low-transmit-power and/or low-power-supply device, and/or may comprise limited communication capabilities--e.g., comprising only one antenna transmitter, such as when the source device 522A comprises a smartphone. The source device 522A, however, may need to establish a high-throughput link to the destination device 522B, such as when the destination device 522B may be a TV or similar display-capable device, to which the source device 522A may seek to direct its multimedia streams for enhanced playback (i.e., larger/better screen)… the capabilities and/or resources (including remaining battery charge) of the source device 522A may not be sufficient to create and/or maintain such a link… Rather, the data streams may be sent indirectly, through the relay device 500 for example, such as when the relay device 500 is located close to the source device 522A and/or where the relay device 500 may comprise more capabilities and/or resources (e.g., a laptop), and the ability to re-configure its antenna and transceiver resources into relay operation mode… the relay device may be able to establish a transmit side link that is sufficiently powerful to ensure delivery of the data stream to the destination).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Moshfeghi with McCormick, Gariepy and Duan for determining that another mobile endpoint device is in proximity to the mobile endpoint device; determining that the another mobile endpoint device has a high capacity data connection in comparison to the mobile endpoint device; and in response to the determination that the another mobile endpoint device has the high capacity data connection or is in proximity to the mobile endpoint device, transmitting the virtual user interface through the another mobile endpoint device and then to the mobile endpoint device as a persistent data stream.


Regarding claim 2, McCormick (modified by Gariepy, Duan and Moshfeghi) discloses the system of claim 1, as set forth above. McCormick further discloses wherein the at least one network resource comprises a server (see last line of [0034]; application acts as a server), a network switch, or a router.

As for Claim(s) 11 and 20, the claims list all the same elements of claim 1, but in a method form (claim 11) and computer readable storage medium form (Claim 20) to carry out the steps of claims 1 respectively, rather than the system form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 11 and 20.  

As for Claim 12, the claim does not teach or further define over the limitations in claim 2. Therefore, claim 12 is rejected for the same reasons as set forth in claim 2.

Claim(s) 3-4, 7, 13-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable McCormick et al. (hereinafter, McCormick, US 20180063740 A1) in view of Gariepy et al. (hereinafter, Gariepy, US 20100084513 A1) in further view of Duan et al. (hereinafter, Duan, US 20140096136 A1) and in further view of Moshfeghi (US 20130095747 A1) and in view of Suryanarayanan et al. (hereinafter, Suryanarayanan, US 20150339136 A1). 

Regarding claim 3, McCormick (modified by Gariepy, Duan and Moshfeghi) discloses the system of claim 2, as set forth above. Although McCormick discloses at least one resource (see last line of [0034]), McCormick (modified by Gariepy, Duan and Moshfeghi) does not disclose wherein the at least one resource further comprises a peripheral device, a sensor, or an internet of things (IOT) device. 
wherein the at least one network resource further comprises a peripheral device (see [0115]; server system 1100 is shown to include peripheral devices in the device, including any of network interface(s) 1140 or other peripheral interfaces attached through various types of peripheral buses, such as a variant of the PCI bus standard or the USB standard), a sensor, or an internet of things (IOT) device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Suryanarayanan with McCormick, Gariepy, Duan and Moshfeghi to have a system wherein the at least one network resource further comprises at least one of a peripheral device, a sensor, and an internet of things (IOT) device.
One of ordinary skill in the art would have been motivated to provide a high quality connection and end-user experience through the use of a secure, reliable, low latency, high bandwidth, low loss, and low jitter communication channel for interactive video stream (Suryanarayanan: [0017]).

Regarding claim 4, McCormick (modified by Gariepy, Duan and Moshfeghi) discloses the system of claim 1, as set forth above. In addition, McCormick further discloses receiving user input, through the virtual user interface, to control the machine (see [0044]-[0045] in view of [0003]-[0007]; a user would interact with the MEC server 30 to open a tele-operation session, which would automatically trigger instantiation of the dynamic vRP 80 and the set-up of the connections 82 and the bi-directional data link 22; Bi-directional connections 82 between each of the user's mobile device 20 and their RPV 6 and their respective host vRPs 80 complete the end-to-end connection path, and supports the data link 22 between the mobile device 20 and the RPV 6; With this arrangement, high-bandwidth bidirectional data flows between the user's mobile device 20 and their RPV 6 can be supported through the RAN 70; the user inputs a control command into their mobile device 20 which transmits the command to the RPV 6 to control the various functions of the RPV 6); and
generating an audiovisual data stream representing the a response of the machine to the user input (also see [0046]; tele-operation services offered by MEC in accordance with the present invention .
McCormick (modified by Gariepy, Duan and Moshfeghi) does not disclose wherein the audiovisual data stream includes a control element that enables a user to enter the user input into the mobile endpoint device. 
Suryanarayanan discloses wherein the audiovisual data stream includes a control element that enables a user to enter the user input into the mobile endpoint device (see [0077]; data representing text or graphics to be displayed by a client device may be sent from a virtual desktop instance to the client device as a pixel stream… the virtual desktop instance may send a link to the client device that is usable in locating and accessing the video; also see [0037] lines 23-40; user input such as mouse and keyboard activity may then be sent to the virtual machine (via a particular network interface of the virtual machine instance or virtual desktop instance) and injected into the operating system as if the activity was performed by a user directly at the virtual machine; also see [0020]; inputs from the client device on the interactive video stream are communicated to the virtual desktop instance that represent user interactions with the virtual desktop instance; link sent to the client device that is usable in locating and accessing the video corresponds to a control element that enables a user to enter the user input into the mobile endpoint device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Suryanarayanan with McCormick, Gariepy, Duan and Moshfeghi to have a system wherein the audiovisual data stream includes a control element that enables a user to enter the user input into the mobile endpoint device.


Regarding claim 7, McCormick (modified by Gariepy, Duan and Moshfeghi) discloses the system of claim 1, as set forth above. McCormick (modified by Gariepy, Duan and Moshfeghi) does not disclose wherein at least one VM comprises a mobile device operating system operating with at least one of a virtual CPU or a virtual memory. 
Suryanarayanan discloses wherein the at least one VM (see Fig.11:1100; also see [0112] that discloses that system 1100 can be a virtual machine) comprises a mobile device operating system (see [0022] lines 1-5; multiple operating systems run concurrently on VMs on the hosts) operating with at least one of a virtual CPU (see Fig.11:1110a-1110n) or a virtual memory (see Fig.11:1120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Suryanarayanan with McCormick, Gariepy, Duan and Moshfeghi to have a system wherein the at least one VM comprises a mobile device operating system operating with at least one of the virtual CPU and the virtual memory.
One of ordinary skill in the art would have been motivated to provide a high quality connection and end-user experience through the use of a secure, reliable, low latency, high bandwidth, low loss, and low jitter channel for communicating the interactive video stream (Suryanarayanan: [0017]).

As for Claims 13-14 and 17, the claims do not teach or further define over the limitations in claims 3-4 and 7 respectively. Therefore, claims 13-14 and 17 are rejected for the same reasons as set forth in claims 3-4 and 7 respectively.

Claim(s) 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (hereinafter, McCormick, US 20180063740 A1) in view of Gariepy et al. (hereinafter, Gariepy, US 20100084513 A1) in further view of Duan et al. (hereinafter, Duan, US 20140096136 A1) . 

Regarding claim 5, McCormick (modified by Gariepy, Duan and Moshfeghi) discloses the system of claim 1, as set forth above. McCormick (modified by Gariepy, Duan and Moshfeghi) does not disclose wherein the at least one VM comprises an application software program operating with at least one of a virtual CPU or a virtual memory. 
However, Somaiya discloses wherein the at least one VM comprises an application software program operating with at least one of a virtual CPU or a virtual memory ([0024]; the monitored configurations may include VM hosting information, i.e., which VMs are hosted and running on which host computers. The monitored configurations may also include VM information. The VM information may include the size of each of the VMs, virtualized hardware configurations for each of the VMs, such as virtual CPU type and virtual memory size, software configurations for each of the VMs, such as OS type and installed applications or software programs running on each of the VMs, and virtual storage size for each of the VMs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Somaiya with McCormick, Gariepy, Duan and Moshfeghi to have a system wherein the at least one VM comprises an application software program operating with at least one of a virtual CPU or a virtual memory.
One of ordinary skill in the art would have been motivated so that the VMs provide virtualized computer systems that give the appearance of being distinct from the host computer and from each other (Somaiya: [0030]).

Regarding claim 6, McCormick (modified by Gariepy, Duan and Moshfeghi) discloses the system of claim 1, as set forth above. McCormick (modified by Gariepy, Duan and Moshfeghi) does not disclose wherein the at least one VM comprises a plurality of VMs operating on a plurality of servers. 
 wherein the at least one VM comprises a plurality of VMs operating on a plurality of servers (see [0029]-[0030]; host computers H-1, H-2 . . . H-M are configured to support a number of VMs 220-1, 220-2 . . . 220-L, which indicate that a plurality of VMs are operating on a plurality of servers; one or more of the VMs can be nested, i.e., a VM running in another VM. For example, one of the VMs may be running in a VM, which is also running in another VM. This shows that at least one VM comprises a plurality of VMs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Somaiya with McCormick, Gariepy, Duan and Moshfeghi to have a system wherein the at least one VM comprises a plurality of VMs operating on a plurality of servers.
One of ordinary skill in the art would have been motivated to provide virtualized computer systems that appear distinct from the host computer and from each other (Somaiya: [0030]).

As for Claims 15-16, the claims do not teach or further define over the limitations in claims 5-6 respectively. Therefore, claims 15-16 are rejected for the same reasons as set forth in claims 5-6.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (hereinafter, McCormick, US 20180063740 A1) in view of Gariepy et al. (hereinafter, Gariepy, US 20100084513 A1) in further view of Duan et al. (hereinafter, Duan, US 20140096136 A1) and in further view of Moshfeghi (US 20130095747 A1) and in view of Suryanarayanan et al. (hereinafter, Suryanarayanan, US 20150339136 A1) and in further view of Mohler (US 20130086684 A1). 
Regarding claim 8, McCormick (modified by Gariepy, Duan, Moshfeghi and Suryanarayanan) discloses the system of claim 7, as set forth above, including generating a first virtual mobile device which is tailored for the first user of the mobile endpoint device (see Duan: [0007]). 
McCormick (modified by Gariepy, Duan, Moshfeghi and Suryanarayanan) does not explicitly disclose wherein the first virtual mobile device which is tailored for the first user of the mobile endpoint device is tailored based on the location and identity of the user. 
 wherein the first virtual mobile device which is tailored for the first user of the mobile endpoint device is tailored based on the location and identity of the user (see [0008]-[0009]; the virtual machine is associated with a user context of a user of the computing device (e.g., work, home, travel, personal, etc.), an enterprise of which the computing device is part, a virtual, logical, or physical external environment, and/or the user's preferences)... For example, a virtual machine may be associated with a work user context. In the work user context, the user may utilize a corporate email account and access applications and data on servers that are protected by firewalls with strict security parameters. A user may configure the virtual machine associated with the work user context; also see [0010]; the computing device determines a user context of a user, and consequently the virtual machine associated with the user context, into which a downloaded content will be installed… For example, the device may prompt the user to identify the user context. In other embodiments, the user context may be determined automatically using time, location, and/or activity information of the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mohler with McCormick, Gariepy, Duan, Moshfeghi and Suryanarayanan so that the first virtual mobile device which is tailored for the first user of the mobile endpoint device is tailored based on the location and identity of the user.
One of ordinary skill in the art would have been motivated so that the user may configure the virtual machine to have different capabilities (more or less/ limited capabilities) that reflect the user context (see Mohler: [0080]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (hereinafter, McCormick, US 20180063740 A1) in view of Gariepy et al. (hereinafter, Gariepy, US 20100084513 A1) in further view of Duan et al. (hereinafter, Duan, US 20140096136 A1) and in further view of Moshfeghi (US 20130095747 A1) and in view of Suryanarayanan et al. (hereinafter, Suryanarayanan, US 20150339136 A1) and in further view of Mohler (US 20130086684 A1) and in further view of Lin et al. (hereinafter, Lin, US 8799419 B1). 

Lin discloses wherein the operations further comprise: instantiating at least one other VM to execute the another mobile device operating system (see Fig.4:440-450; also see Col.12: lines 13-17; In response to receiving the ISCU request, the MVM issues a call to the hypervisor to create a new virtual machine…The MVM loads an updated version of the software onto the newly created virtual machine; also see Col.2: lines 45-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lin with McCormick, Gariepy, Duan, Moshfeghi, Suryanarayanan and Mohler to instantiate one other VM to execute the another mobile device operating system.
One of ordinary skill in the art would have been motivated to be able to perform an in-service software upgrade on a device, using virtual machines (see Lin: Col.2: lines 20-22).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (hereinafter, McCormick, US 20180063740 A1) in view of Gariepy et al. (hereinafter, Gariepy, US 20100084513 A1) in further view of Duan et al. (hereinafter, Duan, US 20140096136 A1) and in further view of Moshfeghi (US 20130095747 A1) and in view of Dasher et al. (hereinafter, Dasher, US 20140280764 A1). 
Regarding claim 10, McCormick (modified by Gariepy, Duan and Moshfeghi) discloses the system of claim 1, as set forth above. McCormick (modified by Gariepy, Duan and Moshfeghi) does not explicitly disclose wherein the operations further comprise: determining from a profile at least one characteristic of the mobile endpoint device; and generating the audiovisual data stream in response to determining the at least one characteristic.
 wherein the operations further comprise: 
determining from a profile at least one characteristic of the mobile endpoint device (see Fig.1:12; also see [0010]-[0012]; edge server of the CDN tests the available bandwidth of the target premises… and server stores this information about an available bandwidth of a premises connection at the customer premises in the customer profile database… The system uses this available bandwidth to create a virtual model of the premises's bandwidth pipe; also see [0022]; determining a pipe size for a broadband connection at a customer premises); and 
generating the audiovisual data stream in response to determining the at least one characteristic (see Fig.1:14; also see [0010]-[0012]; The CDN delivery server then delivers content utilizing adaptive streaming to a plurality of client devices while allocating bandwidth according to the available bandwidth of the premises connection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dasher with McCormick, Gariepy, Duan and Moshfeghi to have a system wherein the operations further comprise: determining from a profile at least one characteristic of the mobile endpoint device; and generating the audiovisual data stream in response to determining the at least one characteristic.
One of ordinary skill in the art would have been motivated to utilize knowledge of the available bandwidth of the customer premises for client devices and to allocate bitrates to the client devices enabling the client devices to simultaneously stream content without degrading the quality of service experienced (Dasher: [0012]).

Claim(s) 18-19 McCormick et al. (hereinafter, McCormick, US 20180063740 A1) in view of Gariepy et al. (hereinafter, Gariepy, US 20100084513 A1) in further view of Duan et al. (hereinafter, Duan, US 20140096136 A1) and in further view of Moshfeghi (US 20130095747 A1) and in view of Suryanarayanan et al. (hereinafter, Suryanarayanan, US 20150339136 A1) and in further view of Lin et al. (Lin, US 8799419 B1). 
Regarding claim 18, McCormick (modified by Gariepy, Duan, Moshfeghi and Suryanarayanan) discloses the method of claim 17, as set forth above. McCormick (modified by Gariepy, Duan, Moshfeghi and Suryanarayanan) does not explicitly disclose receiving a request from the mobile endpoint device to change the mobile device operating system to another mobile device operating system. 
However, Lin discloses receiving a request from the mobile endpoint device to change the mobile device operating system to another mobile device operating system (see Fig.4:410; also see Col.12: lines 5-7; managing virtual machine (MVM) of router receives an in-service configuration update request from administrator via user interface; also see Col.2: lines 39-44; first virtual machine runs a first software system, such as a first operating system…To install a second software system, such as an upgraded version of the operating system, a user of the device sends an update request to the device through the managing virtual machine).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lin with McCormick, Gariepy, Duan, Moshfeghi and Suryanarayanan to receive a request from the mobile endpoint device to change the mobile device operating system to another mobile device operating system.
One of ordinary skill in the art would have been motivated to be able to perform an in-service software upgrade on a device, using virtual machines (see Lin: Col.2: lines 20-22).

Regarding claim 19, McCormick (modified by Gariepy, Duan, Moshfeghi, Suryanarayanan and Lin) discloses the method of claim 18, as set forth above. Lin further discloses instantiating at least one other VM to execute the another mobile device operating system (see Fig.4:440-450; also see Col.12: lines 13-17; In response to receiving the ISCU request, the MVM issues a call to the hypervisor to create a new virtual machine…The MVM loads an updated version of the software onto the newly created virtual machine; also see Col.2: lines 45-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lin with McCormick, Gariepy, Duan, 
One of ordinary skill in the art would have been motivated to be able to perform an in-service software upgrade on a device, using virtual machines (see Lin: Col.2: lines 20-22).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mijar et al. (US 9380523 B1) teaches connecting roaming mobile devices to a virtual device platform closer to the current location.
Hoehle et al. (US 20090249332 A1) propose creating a first virtual machine that might be a virtualization of the user's customized computer system and its desktop environment with preferred operating system of the user.
Astete et al. (US 20090288084 A1) teaches different virtual machines may be individually configured according to the users' unique needs and preferences.
Ferris et al. (US 20090300607 A1) discloses building individual virtual machines from stored configuration that include operating system, software, processing, or other resources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107.  The examiner can normally be reached on MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453